Order entered September 3, 2014




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-14-00404-CV

                            ROBERT T. O'DONNELL, Appellant

                                                 V.

                                 JULIA L. VARGO, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-86-15027

                                             ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Brown

       We DENY appellee’s August 12, 2014 motion to dismiss the appeal for want of

jurisdiction and motion for sanctions.


                                                        /s/   ADA BROWN
                                                              JUSTICE